-o: Honorable Nelson Roman      Page 2 of 2           2019-03-28 19:21 :56 (GMT)                                19142064884 From: Francis Malara




                                                                                                         USDCSDNY
                                                                                                         DOCUMENT
                                                                                                         ELECTRONICALLY FILED

                                        PENAC~~~s~;L~!A, LL ~~~.~~ILED: 3\1--ci\ A
                                                   245 Main Street, Suite 450
                                                  White Plains, New York 10601
        FRANCIS J. MALARA•                           Telephone (914) 946-2889                                frank@pmlawllp.com
        ANNE J. PliNACHIO•                                                                                   anne@pmlawllp.com
                                                          (914) 206-4884                                     jraggo@pmlawllp.com
        JENNIFP.R RAGGO, Paralegal                     www.pmlawllp.com
        •AlsoadmiHed in CT

                                                                                                        March 28, 2019

               Via Facsimile (914) 390-4179                            'Bo-sed en -tv'e. pa.rne.<;'                              ~r-e~~
               The Hon. Nelson Roman                                   below 1 --\-h\S Y"i\crtrer- '~ d,.e.eYY\~
               United States Distict Court Judge
               The Hon. Char)es L. Brieant Jr.
                                                                       s.....W -    I\ -
                                                                        11(.,~\t:::.OJ -
                                                                                           -rv
                                                                                            L
                                                                                                A1'

                                                                                                 UL
                                                                                                          r ',,...A}
                                                                                                          uc.t    l'--
                                                                                                                         o-()    +vu...   ~             is
        : ,iANfederal Building and United States Courthouse            re£)~ R.t_l \.\J                JS re_c.:\--edl --\"O (.,lo<;.e           -t{M   5
        ; ·,.:~:~QO Quarropas St.                                          -r                   .I
        ,e,:--iWhite Plains, NY 10601-4150                             e,a.~Q              ~           ~e...\oj                 ~bV'\l\.l.SS -t\lVL,
         •,: ... ·              Re:     Iannacchino and Rocco's Landscaping, Inc. -against-                            . .      Of?eo...Q •
                                        John Ruzza, Joann Ruzza, et al.                SO                 OROE~_E?                            \ 1lJ
                                        Civil Action No.: !5-cv-09408 (NSR)                               ~ ? \1..q .·

               D_ear Judge Roman:                                                                     HON~ON s. ROMAN            .   ..
                                                                                                      UNITED STA1'E$ 0IST~ICT•.AIJOGE:
                             I serve as counsel to the Plaintiffs in the above-referenced action. I am writing                        ·   ·
               with.the consent of David S. Wilek, counsel for Defendant Anthony Vigna who reviewed it
         · •'.'.•:p.fior to my submission.

         ; ·. · ·,             We have resolved the underlying litigation and the terms of the settlement were
            · · incorporated into Plaintiff Rocco Iannacchino's Chapter 11 Bankruptcy Plan of Reorganization
                which was confirmed by the Hon. Robert D. Drain. The Plan has been fully consummated.

                                Based upon the foregoing, Mr. Wilek and I respectfully request that any matters
               pending before you be marked accordingly.

                                Thank you for your consideration.

                                                                                            Reijtfully,

                                                                                            A~c~

               cc: David S. Wilek, Esq. {by Electronic Mail)
